Citation Nr: 0731877	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-41 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to an increased (compensable) rating for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for hearing 
loss in the left ear and denied a compensable evaluation for 
hearing loss in the right ear.


FINDINGS OF FACT

1.  Hearing loss in the left ear did not have its onset 
during active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the appellant's active service

2.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 36.25 decibels in 
the right ear with speech recognition of 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an increased (compensable) rating for 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

This appeal arises, in part, from an initial rating following 
a grant of service connection in the right ear as well as 
from the denial of service connection for hearing loss in the 
left ear.  VA satisfied the duty to notify by means of a pre-
initial adjudication letter dated October 2004.  The letter 
advised the veteran of the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim, 
to include submitting copies of any records in his possession 
that had not previously been submitted.  The timing and 
content of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding notice that a disability rating and an effective 
date for award of benefits would be assigned if service 
connection is awarded, the Board finds that the veteran was 
afforded sufficient notice in the January 2005 rating 
decision as the decision granted service connection for the 
right ear hearing loss and assigned an initial rating and 
effective date of award.  The veteran appealed the downstream 
issue of entitlement to a higher initial rating for the award 
of service connection.  A September 2005 Statement of the 
Case (SOC) advised the veteran of the criteria for 
establishing a disability rating, the evidence considered, 
the reasons and basis for its decision, and cited the 
provisions of 38 U.S.C.A. § 5103A , 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.6, 4.7, 4.31, 3.385, and 4.85.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
U.S. Vet. App. 03-0320 (March 22, 2007).

To the extent that VA has failed to provide adequate notice 
as to the effective date element of his claim, the Board 
finds such error to be moot, as the claims for service 
connection and for an increased rating are being denied.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  

Service Connection

The veteran contends that he suffers from hearing loss in the 
left ear as the result of his position as a weapons and 
rocket launcher and his exposure to arms fire, artillery, and 
explosives while in service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

In January 2005, the veteran completed a VA audiological 
evaluation.  During the exam, the veteran stated that his 
military duties included serving as a weapons and rocket 
launcher and that he was exposed to arms fire, artillery, and 
explosives.  The veteran indicated that his duties were 
carried out without the benefit of hearing protection.  Post-
service the veteran worked in food service, for a funeral 
home, and for Rice Mill without hearing protection.  He also 
indicated that he used power tools without hearing 
protection.

On the authorized audiological evaluation in January 2005, 
pure tone thresholds for the left ear, in decibels, were 110, 
110, 110, 110, and 110, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Speech audiometry revealed speech 
recognition ability of 0 percent in the left ear.

The VA examiner diagnosed the veteran as having a profound 
sensorineural hearing loss in the left ear, and indicated 
that treatment would not change the hearing threshold level.  
However, based upon the veteran's audiometric exam upon 
separation in August 1974, the examiner opined that it was 
not likely that the veteran's left ear hearing loss was 
related to military noise exposure.  

In June 2005, the veteran completed another VA audiological 
evaluation.  The examiner reviewed the veteran's claim file.  
During the exam, the veteran indicated that his duties as a 
weapons and rocket launcher were carried out without the 
benefit of hearing protection.  Post-service the veteran 
worked in food service, for a funeral home, and for Rice Mill 
without hearing protection.  He also indicated that he used 
power tools without hearing protection.  The veteran informed 
the examiner that his hearing loss started in 2000, and 
gradually progressed until he could no longer hear in his 
left ear.

On the authorized audiological evaluation in June 2005, pure 
tone thresholds for the left ear, in decibels, were 105, 105, 
105, 105, and 105, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability of 0 percent in the left ear.

The VA examiner diagnosed the veteran as having a profound 
sensorineural hearing loss in the left ear, and indicated 
that treatment would not change the hearing threshold level.  
Based upon the in-service audiometric data within the claims 
file, including the separation exam of August 1974, which 
showed normal hearing, and based upon the fact that the 
veteran's hearing loss did not start until 26 years after his 
discharge from service, the examiner opined that it was not 
likely that military service caused or contributed to the 
veteran's left ear hearing loss. 

The Board notes that there is no contrary medical evidence of 
record showing that hearing loss had its onset during active 
service or was related to any in-service disease or injury.  
Although the veteran has stated his belief that his current 
hearing loss is the result of his service, an opinion as to 
the etiology of his current hearing loss is beyond the 
competency of a layperson.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)) 
(stating that the competency of lay evidence regarding 
medical etiology is a fact determination to be made by the 
Board).  

In summary, the Board has carefully reviewed the record and 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss in 
the left ear.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, 
service connection for hearing loss in the left ear is not 
warranted.

Increased (Compensable) Rating

In January 2005, an RO rating decision granted service 
connection for hearing loss in the right ear and assigned an 
initial noncompensable disability rating.  The veteran filed 
his appeal for an increased rating in February 2005.  

The veteran sought medical treatment at the Houston Veterans 
Affairs Medical Center in August 2003.  An audiological 
assessment was completed, however, only graphical data was 
provided for review.  At that time, the examiner indicated 
that the veteran had normal hearing in the right ear with 
normal middle ear function.

In January 2005, the veteran underwent a VA audiological 
examination, at which time he reported a history of noise 
exposure in service and post-service, including exposure to 
arms fire, artillery and explosives while serving as a 
weapons and rocket launcher in the Marines.  Post-service the 
veteran worked in food service, for a funeral home, and at 
Rice Mill, all without hearing protection.  He also indicated 
usage of power tools without proper ear protection.  At this 
exam, the veteran's audiometric evaluation showed right ear 
pure tone average of 36.25 as well as a speech recognition of 
92 percent.

In June 2005, the veteran completed an additional VA 
audiological evaluation.  He reported similar exposure to 
noise in service and post service as he reported at the 
January 2005 exam.  However, at this examination, the veteran 
indicated that his hearing loss started in 2000, and 
gradually deteriorated.  At this exam, the veteran's 
audiometric evaluation showed right ear pure tone average of 
24 as well as a speech recognition of 94 percent.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is based on a 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Generally, in its evaluation, the Board shall consider all 
information, including all lay and medical evidence of 
record.  38 U.S.C.A. § 5107(a) (West 2002).  However, there 
is a distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2007).  The Board has considered all the evidence of 
record, but has reported only the most probative evidence 
regarding the current degree of impairment, which consists of 
records generated in proximity to and since the claim on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2007).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation, which is then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2007).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran completed an audiological exam in August 2003 at 
the Houston Veterans Affairs Medical Center.  However, the 
results of this evaluation were submitted in the form of 
audiological graphs.  While the Board can observe these 
results, it may not interpret them, as this would be 
speculative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The veteran's January 2005 audiometric examination right ear 
hearing acuity measured a puretone threshold average of 36.25 
decibels with speech recognition of 92 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
38 C.F.R. § 4.85 (2007).  Pursuant to 38 C.F.R. § 4.85(f) 
(2007), if impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation, from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation of "I", subject to the provisions 
of 38 U.S.C.A. § 3.383.  These combined numeric designations 
result in a rating of 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (2007).  

The veteran's June 2005 audiometric examination right ear 
hearing acuity measured a puretone threshold average of 24 
decibels with speech recognition of 94 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
38 C.F.R. § 4.85 (2007).  Again, because service connection 
was granted for one ear, the left ear is assigned a Roman 
numeral designation of "I".  38 C.F.R. § 4.85(f) (2007).  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (2007).  Accordingly, the Board finds that the evidence 
of record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2007).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in the right ear.  See 38 C.F.R. § 4.86(a) (2007).  
Additionally, his puretone threshold in his right ear is not 
70 decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2007).  The Board has considered the veteran's descriptions 
of his right ear hearing loss disability, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  There is no doubt to be 
resolved in his favor.




ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied.

Entitlement to an increased (compensable) rating for hearing 
loss in the right ear is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


